RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 2/5/2021 have been received. In the response filed on 2/5/2021, claim 1 was amended and claim 16 was added. 
Claims 1-7, 10-12, and 16 are pending. Claims 8, 9, and 13-15 are canceled. Claims 1-7, 10-12, and 16 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Withdrawn Rejections
The rejections, made of record in the office action mailed on 12/10/2020, have been withdrawn due to applicant’s amendment filed on 2/5/2021.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7, 10-12, and 16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: Exclusionary phrase
Claim 1 is indefinite because the meaning of extrusion as the term is used in the claims is not clear. 
Claim 1 recites an exclusionary phrase that “the process is completely free of an extrusion step, and the shelf-stable protein snack is not made by extrusion”. 
The specification does not provide a definition for the word extrusion. 
The word “extrusion” means the “act or process of shaping by forcing through a die” (The American Heritage Dictionary of the English Language). 
The specification states: 
For example, an exit plate on the heat exchanger can shape the product as the product departs the heat exchanger. Each of the exit plates can have one or more orifices that impart a desired shape on the product travelling through the exit plate. Each exit plate is preferably directly attached to a corresponding outlet of the heat exchanger so that the product exiting the heat exchanger and being shaped by the exit plate occurs substantially simultaneously as one step. 
Emphasis added, page 8, ln. 13-18.

Since the specificiaon discloses an act that is extrusion, the meaning of the term extrusion as it is used in the claimed is not clear. It is not clear whether the exclusionary phrase excludes an act of forcing the dough out of an exit plate to shape the product or whether the exclusionary phrase excludes some other act or processing step. 
Other 35 USC 112(b) Issues
Claim 1 is indefinite because the meaning of the phrase “mixing dry and wet ingredients comprising plant protein and water to form a non-meat dough” is not clear. It is not clear whether the wet ingredients are plant protein and water; or whether the plant protein is a dry ingredient and water is the wet ingredient. In other words, it is not clear whether the step requires the mixing of two ingredients (i.e., plant protein and water); whether the claim requires mixing three ingredients (i.e., dry ingredient, plant protein, and water); or whether the claim requires mixing four ingredients (i.e., dry ingredient, wet ingredient, plant protein, and water). 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being obvious over McCabe, US 4,943,441 A; in view of Cully et al., US 2014/0178544 A1.
Regarding claim 1: McCabe discloses a process for preparing a shelf-stable (pieces are very stable and can be stored at room temperature for extended periods of 
mixing dry and wet ingredients comprising plant protein and water to form a non-meat dough;
McCabe discloses mixing ingredients comprising plant protein (soybeans, col. 2, ln. 39) and water (aqueous medium, col. 2, ln. 49) to form a non-meat dough (col. 2, ln. 51).
heating the non-meat dough under a pressure from 4.5 bar to 35 bar at a temperature of 135 °C to 165 °C to form a heated non-meat dough
McCabe discloses heating the dough (col. 6, ln. 48) to a temperature in the range of between about 115 °C to 198 °C, preferably between about 160 °C to 171 °C (col. 6, ln. 52-54). McCabe discloses the dough is heated under a pressure of about 5.5 bar to about 6.9 bar (80 to 100 psi, col. 6, ln. 64). 
the non-meat dough subjected to the heating is a composition in which meat and meat by-products are completely absent
McCabe does not require the composition to require meat and/or meat by-products. 
cooling, cutting, and drying the heated non-meat dough to form the shelf-stable protein snack, 
McCabe discloses drying the textured proteinaceous materials to a moisture content of about 5% (col. 8, ln. 10-11). McCabe discloses the dried pieces are shelf stable (very stable and can be stored at room temperature for extended periods of time, col. 8, ln. 13-14). McCabe implies cooling because the product is dried at a temperature above room temperature (col. 8, ln. 8) and stored at room temperature (col. 8, ln. 13). 
McCabe discloses the dough is passed through a zone that comprises a length of pipe or tubing (col. 7, ln. 3-8). McCabe discloses the textured product is discharged from the exit end of the treatment zone (col. 7, ln. 54-55). McCabe discloses the product is a chunk or piece (col. 2, ln. 39). 
McCabe does not disclose cutting the heated non-meat dough. 
Cully ‘544 is drawn to methods for heating or cooling viscous materials useful for producing food products (abstract). Cully ‘544 discloses forming chunks (para 0077, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to form a heated non-meat dough product into chunks, as taught in McCabe, wherein the chunks are formed by a process that includes cutting, as taught in Cully, to obtain a process for preparing a shelf-stable protein snack wherein the heated non-meat dough is cut. One of ordinary skill in the art at the time the invention was filed would have been motivated to cut the heated non-meat dough to form the product into chunks of a desired size (Cully, para 0077) and/or to allow the product to cool more rapidly (Cully, para 0077).
wherein the heated non-meat dough undergoes decreasing pressure at a predetermined rate during the cooling and/or is subjected to a predetermined final pressure at an end of a cooling device,
McCabe discloses a predetermined final pressure (atmospheric conditions, col. 7, ln. 55). 
McCabe does not disclose the product at the end of a cooling device.
Cully ‘544 discloses known processes for making simulated natural meat chunks from vegetable protein sources (para 0010). Cully ‘544 discloses known processes to make simulated meat chunks are not entirely satisfactory (para 0011). Cully ‘544 discloses problems in prior art methods that use tube heat exchangers. Cully ‘544 discloses tube heat exchangers comprise cooling systems that obstruct the flow of viscous and/or fibrous products through the exchanger (para 0013).
Cully ‘544 discloses a high pressure plate heat exchanger useful for making meat emulsion products (para 0035). Cully ‘544 discloses the heat exchanger permits the use of higher pressures and an increased product throughput (para 0035). Cully ‘544 discloses the heat exchanger minimizes or avoids obstructing the product as it passes through, which eliminates or reduces clogging within the heat exchanger (para 0035). Cully ‘544 discloses the products have a realistic meat-like image (para 0057). Cully ‘544 discloses heating dough to about 120 °C to about 163 °C, and preferably from about 140 °C to about 154 °C will result in the protein in the emulsion coagulating to set 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide a cooling device, as taught in Cully ‘544, in the process of making a protein snack (chunks or pieces of textured proteinaceous material), as taught in McCabe, to obtain a process for preparing a shelf-stable protein snack wherein the product is subject to a predetermined pressure (atmospheric pressure) at the end of a cooling device. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide a cooling device to increase process stability (Cully ‘544, para 0077). 
 Ne have ordinary skill in the art at the time the invention was filed would have a reasonable expectation of success because Cully ‘544 discloses the heat exchanger “can be applied in the production of any product utilizing a heat exchanger” (para 0055). Cully ‘544 discloses the heat exchange can process doughs (para 0055). Cully ‘544 discloses the products include vegetable protein (para 0055).
wherein the process is completely free of an extrusion step, and the shelf-stable protein snack is not made by extrusion
As discussed in the 35 USC 112(b) rejections above, the process excluded by the phrase “not made by extrusion” is not known. 
To the extent that the McCabe does not state the process includes extrusion, McCabe is encompassed within the breadth of the exclusionary proviso. 
Regarding claim 2: McCabe does not disclose the addition of starch flour. As such, McCabe is encompassed within 0% starch flour.
Regarding claim 3: McCabe discloses pumping (col. 2, ln. 54) the non-meat dough from a device that performs the mixing (col. 2, ln. 49-51) to a device that performs the heating (confined treatment zone (col. 2, ln. 54). McCabe does not require any processing between the devices. 
Additionally, Cully ‘544 discloses pumping the dough from a device that performs the mixing to a device that performs the heating, without any processing there between 
Regarding claim 4: Cully ‘544 discloses maintaining the pressure on the heated dough during transfer from a device that performs the heating (Emulsifier, fig 4) to a device that performs the cooling (Heat Exchanger, fig. 4), without any processing there between (para 0072).
Regarding claim 5: McCabe discloses heating (to rapidly heat the particles, col. 6, ln. 48-51) is performed in a heat exchanger (confined treatment zone, col. 6, ln. 48-51). 
Regarding claim 6: McCabe discloses mixing with water (col. 5, ln. 66) the dough has a solids content of 36-40% (col. 5, ln. 67-68). Thus McCabe suggests a moisture content of 60% to 64% (Calculation: 100% total - 36% solids = 64% water). 
Furthermore per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, McCabe discloses mixing ingredients with water to form the dough (col. 5, ln. 66). As such, the concentration of water represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Finally it is noted that Cully ‘544 discloses the non-meat dough resulting from the mixing has a moisture content of about 45% to about 80% by weight moisture and from about 49% to about 53% by weight (para 0063).

Regarding claim 10: Cully ‘544 discloses cooling to a temperature of about 65 °C to 100 °C (para 0077).
Regarding claim 11: McCabe discloses textured pieces may be dried by any conventional means, which include vacuum drying (col. 8, ln. 8-10).
Regarding claim 16: McCabe discloses a non-meat food product (simulated meat products from whole soybeans, col. 1, ln. 6-7). McCabe does not require the presence of meat. Therefore, McCabe is encompassed within the breadth of a non-meat food product. 

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over McCabe, US 4,943,441 A; in view of Cully et al., US 2014/0178544 A1; as applied to claims 1-7, 10, 11, and 16 above and in further view of Sair, US 3,635,726 A. 
McCabe in view of Cully is relied on as above. 
McCabe discloses textured pieces may be dried by any conventional means, which include contacting pieces with hot air in a forced air dryer, moving belt dryer, fluid bed dryer, or by vacuum drying or freeze drying (col. 8, ln. 8-10).
McCabe does not does not disclose vacuum drying in a vacuum oven. 
Sair is drawn to protein concentrates for food products (col. 1, ln. 6-7). Sair discloses a dough is dried (col. 3, ln. 74-75). Sair discloses drying is accomplished by drying under vacuum (col. 4, ln. 2-3). Sair discloses drying in a vacuum oven (col. 6, ln. 32). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute drying and vacuum drying, as taught in McCabe, wherein the drying or vacuum drying is in a vacuum oven, as taught in Sair, to obtain a process of making a snack comprising a step of vacuum drying in a vacuum oven. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of drying the product under vacuum wherein the drying under vacuum is performed in a vacuum oven. McCabe suggests 

Claims 1-7, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being obvious over Cully et al., US 2016/0100591 A1; in view of McCabe, US 4,943,441 A.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP 717.02.
Regarding claim 1: Cully ‘591 discloses a process for preparing product protein snack comprising the steps of: mixing dry and wet ingredients comprising plant protein and water to form a non-meat dough (para 0044); heating the non-meat dough under pressure at a temperature of 135 °C to 180 °C to form a heated non-meat dough (a temperature from 110 °C to 180 °C, more preferably 138 °C to 166 °C, most preferably about 154 °C, para 0054); pressure is from 4.8 bar to 34.5 bar (para 0054), and cooling (para 0057); the non-meat dough undergoes a decrease in pressure at a predetermine rate in the cooling device and/or is subjected to a predetermined final pressure at the end of the cooling device (para 0057); wherein the process is completely free of an extrusion step, and the shelf-stable protein snack is not made by extrusion (para 0004). 
Cully ‘591 does not disclose the product is dried to be shelf stable. 
McCabe is drawn to textured proteinaceous materials that have a meat-like texture and appearance (abstract). McCabe discloses drying the textured proteinaceous materials to a moisture content of about 5% (col. 8, ln. 10-11). McCabe discloses the dried pieces are very stable and can be stored at room temperature for extended periods of time (col. 8, ln. 13-14). 
NOTE: Dried pieces that are very stable and can be stored at room temperature are encompassed within the breadth of “shelf-stable”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to dry the snack product, as taught in Cully ‘591, wherein the drying produces dried pieces, as taught in McCabe, to obtain a process for preparing a shelf-stable protein snack. One of ordinary skill in the art at the time the invention was filed would have been motivated to dry the pieces because the dried pieces are very stable and can be stored at room temperature for extended periods of time (col. 8, ln. 13-14).
Regarding claim 2: Cully ‘591 discloses starch flour (para 0019) in an amount of 2% to 15% of the total mixture (dry+wet ingredients), more preferably about 5% of the total mixture (para 0047). 
Regarding claim 3: Cully ‘591 discloses pumping of the non-meat dough prior to the heating comprises pumping the non-meat dough from a device that performs the mixing to a device that performs the heating, without any processing there between (para 0007). 
Regarding claim 4: Cully ‘591 discloses maintaining pressure (para 0008). 
Regarding claim 5: Cully ‘591 discloses the heating is performed by a device selected from the group consisting of a high shear emulsifier, a heat exchanger, and a dielectric heater (para 0010). 
Regarding claim 6: Cully ‘591 discloses the non-meat dough resulting from the mixing has a moisture content of 40% to 67% (para 0012).

Regarding claim 10: Cully ‘591 discloses cooling (para 0008). ‘470 does not claim cooling temperature. The discussion of MPEP 2144.05 II applies here as above. In the present case, the cooling temperature represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claim 11: Cully ‘591 discloses drying (para 0065). 
Cully ‘591 does not disclose vacuum drying. 
McCabe is drawn to a method of making chunks or pieces of textured proteinaceous material (abstract). McCabe discloses textured pieces may be dried by any conventional means, which include contacting pieces with hot air in a forced air dryer, moving belt dryer, fluid bed dryer, or by vacuum drying or freeze drying (col. 8, ln. 8-10). McCabe discloses drying to reduce the moisture content of the pieces to about 5% or less, preferably 2% or less (col. 8, ln. 10-11). McCabe discloses dried textured pieces are very stable and can be stored at room temperature for extended periods of time (col. 8, ln. 12-14). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to dry the product, as taught in Cully ‘591, under vacuum, as taught in McCabe, to obtain a process of making a snack comprising a step of vacuum drying. One of ordinary skill in the art at the time the invention was filed would have been motivated to vacuum dry the product because it can reduce the moisture content to a level in which the product may be very stable and is capable of being stored at room temperature for extended periods of time (McCabe, col. 8, ln. 12-14).
Regarding claim 16: Cully ‘591 discloses a non-meat food product (para 0001).

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Cully et al., US 2016/0100591 A1; in view of McCabe, US 4,943,441 A; as applied to claims 1-7, 10, 11, and 16 above, and in further view of Sair, US 3,635,726 A.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP 717.02.
Cully ‘591 in view of McCabe is relied on as above. 
McCabe discloses textured pieces may be dried by any conventional means, which include contacting pieces with hot air in a forced air dryer, moving belt dryer, fluid bed dryer, or by vacuum drying or freeze drying (col. 8, ln. 8-10).
Cully ‘591 in view of McCabe does not does not disclose vacuum drying in a vacuum oven. 
Sair is drawn to protein concentrates for food products (col. 1, ln. 6-7). Sair discloses a dough is dried (col. 3, ln. 74-75). Sair discloses drying is accomplished by drying under vacuum (col. 4, ln. 2-3). Sair discloses drying in a vacuum oven (col. 6, ln. 32). 
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute drying and vacuum drying, as taught in Cully ‘591 in view of McCabe, wherein the drying or vacuum drying is in a vacuum oven, as taught in Sair, to obtain a process of making a snack comprising a step of vacuum drying in a vacuum oven. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of drying the product 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,470,470 B2 in view of Cully et al., US 2014/0178544 A1; and McCabe, US 4,943,441 A. 
Regarding claim 1: ‘470 claims a process for preparing product protein snack comprising the steps of: mixing dry and wet ingredients comprising plant protein and water to form a non-meat dough (claim 1); heating the non-meat dough under pressure at a temperature of 135 °C to 180 °C to form a heated non-meat dough (138 to 180°C, claim 1); pressure is from 4.8 bar to 34.5 bar (claim 1), and cooling (claim 1); wherein the heated non-meat dough undergoes gradually decreasing pressure during the cooling (claim 1); wherein the process is completely free of an extrusion step, and the shelf-stable protein snack is not made by extrusion (claim 1). ‘470 claims a non-meat food product (claim 1).
‘470 does not claim cutting and drying the heated non-meat dough to form the shelf-stable protein snack. 
Cully ‘544 discloses mixing (para 0062) dry (dry proteinaceous material, para 0062) and wet ingredients comprising plant protein (wheat gluten, soy flour, soy protein concentrate, soy protein isolate, para 0061) and water (moisture, para 0062; water, para 0063) to form a non-meat dough (para 0067). Cully ‘544 discloses the meat emulsion product is in the form of distinct chunks or pieces having a plurality of juxtaposed, manually separable meat-like layers resembling a chunk of natural meat in appearance, texture, and consistency (para 0012). Cully ‘544 discloses the meat emulsion chunks are suitable for use as a partial or complete replacement for more expensive natural meat chunks in both human foods and animal foods (para 0012). Cully ‘544 discloses the products retain their integrity and shape when subjected to commercial canning and sterilization procedures such as those required in the production of retorted, high moisture food products (para 0012). Cully ‘544 discloses cutting the heated dough (para 0077; diced, para 0079). Cully ‘544 discloses drying the pieces (para 0079).
Cully ‘544 discloses the heat exchanger “can be applied in the production of any product utilizing a heat exchanger” (para 0055). Cully ‘544 discloses the products include vegetable protein (para 0055).

One of ordinary skill in the art at the time the invention was filed would have been motivated to subject the heated dough to cutting and drying to obtain a product that is in the form of distinct chunks or pieces having a plurality of juxtaposed, manually separable meat-like layers resembling a chunk of natural meat in appearance, texture, and consistency (para 0012); is suitable for use as a partial or complete replacement for more expensive natural meat chunks in both human foods and animal foods (para 0012). 
Cully ‘544 discloses drying (para 0079). 
‘470 in view of Cully ‘544 does not disclose the product is dried to be shelf stable. 
McCabe is drawn to textured proteinaceous materials that have a meat-like texture and appearance (abstract). McCabe discloses drying the textured proteinaceous materials to a moisture content of about 5% (col. 8, ln. 10-11). McCabe discloses the dried pieces are very stable and can be stored at room temperature for extended periods of time (col. 8, ln. 13-14). 
NOTE: Dried pieces that are very stable and can be stored at room temperature are encompassed within the breadth of “shelf-stable”. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to dry the snack product, as taught in Cully ‘544, wherein the drying produces dried pieces, as taught in McCabe, to obtain a process for preparing a shelf-stable protein snack. One of ordinary skill in the art at the time the invention was filed would have been motivated to dry the pieces because the dried pieces are very stable and can be stored at room temperature for extended periods of time (col. 8, ln. 13-14).
Regarding claim 2: ‘470 claims starch flour (claims 9 and 14). Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are 
Regarding claim 3: ‘470 claims pumping of the non-meat dough prior to the heating comprises pumping the non-meat dough from a device that performs the mixing to a device that performs the heating, without any processing there between (claim 2). 
Regarding claim 4: ‘470 claims maintaining pressure (claim 3). 
Regarding claim 5: ‘470 claims the heating is performed by a device selected from the group consisting of a high shear emulsifier, a heat exchanger, and a dielectric heater (claim 4). 
Regarding claim 6: ‘470 claims the non-meat dough resulting from the mixing has a moisture content of 40% to 67% (claim 6).
Regarding claim 7: ‘470 claims 3 wt. % to 14 wt. % plant lipid (soybean oil, corn oil, sunflower oil, high oleic sunflower oil, olive oil, canola oil, claim 1). 
Regarding claim 10: ‘470 claims cooling (claim 1, claim 10). ‘470 does not claim cooling temperature. The discussion of MPEP 2144.05 II applies here as above. In the present case, the cooling temperature represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claim 11: Cully ‘544 discloses drying (para 0079). ‘470 in view of Cully ‘544 does not disclose vacuum drying. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to dry the product, as taught in Cully ‘544, under vacuum, as taught in McCabe, to obtain a process of making a snack comprising a step of vacuum drying. One of ordinary skill in the art at the time the invention was filed would have been motivated to vacuum dry the product because it can reduce the moisture content to a level in which the product may be very stable and is capable of being stored at room temperature for extended periods of time (McCabe, col. 8, ln. 12-14).
Regarding claim 16: ‘470 claims a non-meat food product (claim 1). 

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10470470 B2 in view of Cully et al., US 2014/0178544 A1; and McCabe, US 4,943,441 A; as applied to claims 1-7, 10, 11, and 16 above and in further view of Sair, US 3,635,726 A.
‘470 in view of Cully and McCabe is relied on as above. Cully ‘544 discloses drying (para 0079). McCabe discloses textured pieces may be dried by any conventional means, which include contacting pieces with hot air in a forced air dryer, moving belt dryer, fluid bed dryer, or by vacuum drying or freeze drying (col. 8, ln. 8-10).
‘470 in view of Cully and McCabe does not does not claim vacuum drying in a vacuum oven. 
Sair is drawn to protein concentrates for food products (col. 1, ln. 6-7). Sair discloses a dough is dried (col. 3, ln. 74-75). Sair discloses drying is accomplished by drying under vacuum (col. 4, ln. 2-3). Sair discloses drying in a vacuum oven (col. 6, ln. 32). 
.

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
35 USC 103
Cully ‘544
Applicant argues Cully ‘544 is directed to meat products – not non-meat products (remarks, p. 5). Examiner is not persuaded by this argument. In the new grounds of rejection Cully ‘544 is not used to suggest a non-meat dough. 
Applicant argues there is no expectation of success in using Cully’s heat exchanger for non-meat products (remarks, p. 7). Examiner is not persuaded by this argument. Cully ‘544 discloses the heat exchanger “can be applied in the production of any product utilizing a heat exchanger” (para 0055). Cully ‘544 discloses the products include vegetable protein (para 0055).
Double Patenting
Applicant makes no substantive arguments concerning the double patenting rejections (remarks, p. 9). 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McMindes et al., US 2007/0269567 A1, discloses protein compositions containing structured protein products having protein fibers that are substantially aligned (abstract). McMindes discloses extruding a plant protein material under conditions of elevated temperature and pressure through a die assembly to form a structured plant protein product having protein fibers that are substantially aligned (para 0009). McMindes discloses temperature ranges from about 100 °C to about 150 °C (para 0041, 0053) and pressure of from about 34.5 bar to about 103.4 bar (about 500 to about 1500 psig, para 0052). McMindes discloses the heated mixture flows from the extruder exit port into the die assembly and produces substantial alignment of the protein fibers within the plasticized mixture as it flows through the die assembly (para 0054). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619